ORDER
This cause coming on to be heard upon the return of the respondents to the rule nisi heretofore issued herein, and it appearing that heretofore Bradford County Bank, as complainant, brought its bill of complaint in the Circuit Court for Bradford County against Atlantic National Bank, as executor of the estate of N. T. Rich, deceased, for an accounting and for recovery of certain moneys as therein alleged to be due said bank; that pending said suit the said complainant bank became insolvent and the said cause is now being prosecuted in the name of said Bank by the *Page 1698 
Liquidator duly appointed for the purpose of collecting supposed assets of said bank, and it further appearing that the said respondent, Hon. A. Z. Adkins, was and is a depositor in, and therefore a creditor of, said insolvent bank, and is by reason of that fact disqualified to further hear and determine the issues involved in said suit;
It is ordered that writ of prohibition do issue herein directed to the said respondent, Hon. A. Z. Adkins, as Judge of the Circuit Court for the Twenty-sixth Judicial Circuit in and for Bradford County, Florida, in chancery, prohibiting the said judge from proceeding further in the hearing or determination of said cause pending in said Court wherein Bradford County Bank, a corporation, and Joseph E. Wilson, as Liquidator, are complainants, and Atlantic National Bank of Jacksonville, as Executor of the Estate of N. T. Rich, deceased, is defendant, and from making any further orders or decrees therein other than an order of disqualification. State v. Chillingworth,95 Fla. 699, 116 So. R. 633.
All concur.